Case 20-10343-LSS Doc 2853 Filed 05/03/21 Page1of3
27 April 2021

Justice Lauri Selber Silverstein

BSA Bankruptcy Court ht KAY -3 AMIE: 18
824 Market Street 6" Floor

Wilmington, DE 19801

Your Honor,

My name is

For decades, the first thought I had when I woke and the last thought I had as I fell asleep
was | suffered at the hands of my Scout Master. He robbed me ofa lifetime of joy. I
suffered from the unending belief that I could not protect myself or my family from people such
as this. Since this happened, I have suffered the guilt that came from my own body betraying me

because it responded in a way, I did not want it to while the po All my life I have
lived with the fear that somehow because
of the horrible things that he did to me andi I have suffered such
deep shame that I only revealed what I had experienced to my wife of 29 years in these last few
months. For many, many years I lived with the constant companion of the feeling of impending

doom that I cannot to this day explain that was born of the terrible things that occurred. To this
day I am plagued with the automatic disbelief that there is good in people.

  

As time moved on and my family moved away from the monster who did this to me and
where these horrors took place somehow, I learned to live again. | met the love of my life in
high school, and we have been together ever since. In high school I excelled at drafting and
pursued further schooling in I and with only a few months
left before graduating I was prompted or driven to make a dramatic change in direction when it
came to my career/life path. When I came home and shared this prompting with the incredible
woman who was to travel this path with me, she was my rock and supported me without question

— showing me unconditional love. I focused my drive and obtained a scholarship to attend the
drawn to this intense desire to help people who were defenseless and at the

mercy Of ee

Hindsight being 20/20 I look back at my
land the many positions that I held and only now realize that

this was the only way I had to fight back against the horror of my childhood. 9
Qn evil man protected by a corrupt organization bent on protecting themselves
and their profits.

 

 

SA - 8613

 
Case 20-10343-LSS Doc 2853 Filed 05/03/21 Page 2of3
27 April 2021

   

however, through the BSA his crimes against me went on and on and justice for me
was denied.

The continued indignity and insult to injury is that now | must fight to monetize the pain
and damage to my life through this process. The BSA claims out of one side of their mouth that
they want to help those left in the wake of their misdeeds whilst out the other side of their
mouths they fenagle deals hewn from cost loss analysis and stop gap tactics. God only knows
how many boys and men succumbed to d no longer have voice to speak
to the evils that were forced upon them.

I am not an eloquent writer, nor do I claim to be the most vulnerable of the victims that
the BSA facilitated access to. I am only one of many, but from the decades of silent pain I have
been resilient in my struggles. I have raised up a great family while carrying this burden.
Finally, Your Honor, I would have you know that my pain, my harm, my voice should account
for the best that the BSA can muster rather than the least some spread sheet metric has to offer.

Respectfully,

 

SA - 8613

 
 

Case 20-10343-LSS Doc 2853 Filed 05/03/21 Page 3of3

 

Eel NM tft tattle eet eaen TE tt eeb etaeett tal SEPEOE—-TORST

£8
he

eI

 

TOS6T 3d “uo yUIWH AA

JOO|4 YI9 199135 JayeW zg
Uno> Aridnyueg ysg
Ul@ISJBAIIS J9q|as Ne] aaisnr

T+ €Wed . TZOZ Yay. 327
GeS IM ALID BVI Ls

ZOErS LA ‘AID weysig -
‘M 002 °S FFL

land Aoay

 

 
